UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6656


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN EDWARD BELL, JR., a/k/a Goochie,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:02-cr-00049-DKC-1)


Submitted:   February 22, 2011               Decided:   March 16, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Edward Bell, Jr., Appellant Pro Se.       Barbara Suzanne
Skalla, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Edward Bell, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.            We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Bell, No. 8:02-cr-00049-DKC-1 (D. Md. Mar. 29, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2